



Exhibit 10.8

AMENDED AND RESTATED

SECURITY AGREEMENT

by

SFBC INTERNATIONAL, INC.,
as Borrower

and

THE GUARANTORS PARTY HERETO

and

UBS AG, STAMFORD BRANCH,
as Collateral Agent

______________________

Dated as of June 14, 2005






--------------------------------------------------------------------------------









Table of Contents

Page

Article I DEFINITIONS AND INTERPRETATION

Section 1.1.

Definitions.

2

Section 1.2.

Interpretation

8

Section 1.3.

Resolution of Drafting Ambiguities

9

Section 1.4.

Perfection Certificate

9

Article II GRANT OF SECURITY AND SECURED OBLIGATIONS

Section 2.1.

Grant of Security Interest

9

Section 2.2.

Filings

10

Article III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL

Section 3.1.

Delivery of Certificated Securities Collateral

10

Section 3.2.

Perfection of Uncertificated Securities Collateral

11

Section 3.3.

Financing Statements and Other Filings; Maintenance of

Perfected Security Interest

11

Section 3.4.

Other Actions

12

Section 3.5.

Joinder of Additional Guarantors

15

Section 3.6.

Supplements; Further Assurances

15

Article IV REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.1.

Title

16

Section 4.2.

Validity of Security Interest

16

Section 4.3.

Defense of Claims; Transferability of Pledged Collateral

16

Section 4.4.

Other Financing Statements

17

Section 4.5.

Chief Executive Office; Change of Name; Jurisdiction of Organization

17

Section 4.6.

Location of Inventory and Equipment

17

Section 4.7.

Due Authorization and Issuance

17

Section 4.8.

Consents, etc.

18

Section 4.9.

Pledged Collateral

18

Section 4.10.

Insurance

18

Section 4.11.

Payment of Taxes; Compliance with Laws; Contesting Liens; Claims

18

Section 4.12.

Access to Pledged Collateral, Books and Records; Other Information

18

Article V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

Section 5.1.

Pledge of Additional Securities Collateral

19

Section 5.2.

Voting Rights; Distributions; etc.

19

Section 5.3.

Defaults, etc

20

Section 5.4.

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests.

20

Article VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

Section 6.1.

Grant of License

21

Section 6.2.

Protection of Collateral Agent’s Security

21

Section 6.3.

After-Acquired Property

21

Section 6.4.

Litigation

22



i




--------------------------------------------------------------------------------









Article VII CERTAIN PROVISIONS CONCERNING ACCOUNTS

Section 7.1.

Maintenance of Records

22

Section 7.2.

Legend

23

Section 7.3.

Modification of Terms, etc

23

Section 7.4.

Collection

23

Article VIII TRANSFERS

Section 8.1.

Transfers of Pledged Collateral

23

Article IX REMEDIES

Section 9.1.

Remedies

23

Section 9.2.

Notice of Sale

25

Section 9.3.

Waiver of Notice and Claims

25

Section 9.4.

Certain Sales of Pledged Collateral.

25

Section 9.5.

No Waiver; Cumulative Remedies.

27

Section 9.6.

Certain Additional Actions Regarding Intellectual Property

27

Article X PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;
APPLICATION OF PROCEEDS

Section 10.1.

Proceeds of Casualty Events and Collateral Dispositions

27

Section 10.2.

Application of Proceeds

27

Article XI MISCELLANEOUS

Section 11.1.

Concerning Collateral Agent.

28

Section 11.2.

Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact

28

Section 11.3.

Continuing Security Interest; Assignment

29

Section 11.4.

Termination; Release

29

Section 11.5.

Modification in Writing

29

Section 11.6.

Notices

30

Section 11.7.

Governing Law, Consent to Jurisdiction and Service of Process;

Waiver of Jury Trial

30

Section 11.8.

Severability of Provisions

30

Section 11.9.

Execution in Counterparts

30

Section 11.10.

Business Days

30

Section 11.11.

Waiver of Stay

30

Section 11.12.

No Credit for Payment of Taxes or Imposition

30

Section 11.13.

No Claims Against Collateral Agent

31

Section 11.14.

No Release

31

Section 11.15.

Obligations Absolute

31




EXHIBIT 1

Form of Issuer’s Acknowledgment

EXHIBIT 2

Form of Securities Pledge Amendment

EXHIBIT 3

Form of Joinder Agreement

EXHIBIT 4

Form of Control Agreement Concerning Securities Accounts

EXHIBIT 5

Form of Control Agreement Concerning Deposit Accounts

EXHIBIT 6

Form of Copyright Security Agreement

EXHIBIT 7

Form of Patent Security Agreement

EXHIBIT 8

Form of Trademark Security Agreement

EXHIBIT 9

Form of Bailee’s Letter



ii




--------------------------------------------------------------------------------









AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT dated as of June 14, 2005 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, the “Agreement”) made by SFBC
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”) and THE GUARANTORS
LISTED ON THE SIGNATURE PAGES HERETO (the “Original Guarantors”) OR FROM TIME TO
TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional
Guarantors,” and together with the Original Guarantors, the “Guarantors”), as
pledgors, assignors and debtors (the Borrower, together with the Guarantors, in
such capacities and together with any successors in such capacities, the
“Pledgors,” and each, a “Pledgor”), in favor of UBS AG, STAMFORD BRANCH, in its
capacity as collateral agent pursuant to the Credit Agreement (as hereinafter
defined), as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacities, the “Collateral Agent”).

R E C I T A L S :

A.

The Borrower, the Original Guarantors, the Collateral Agent and the lending
institutions listed therein (the “Lenders”) have, in connection with the
execution and delivery of this Agreement, entered into that certain Amended and
Restated Credit Agreement, dated as of June 14, 2005 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

B.

Each Original Guarantor has, pursuant to the Credit Agreement, unconditionally
guaranteed the Secured Obligations.

C.

The Borrower and each Original Guarantor will receive substantial benefits from
the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D.

Each Pledgor is or, as to Pledged Collateral (as hereinafter defined) acquired
by such Pledgor after the date hereof will be, the legal and/or beneficial owner
of the Pledged Collateral pledged by it hereunder.

E.

This Agreement is given by each Pledgor in favor of the Collateral Agent for the
benefit of the Secured Parties (as hereinafter defined) to secure the payment
and performance of all of the Secured Obligations.

F.

It is a condition to the effectiveness of the Credit Agreement and to the
obligations of the Lenders to make the Loans under the Credit Agreement and a
condition to the Issuing Bank issuing Letters of Credit under the Credit
Agreement that each Pledgor execute and deliver the applicable Loan Documents,
including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:









--------------------------------------------------------------------------------












ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1.

Definitions.

(a)

Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC.

(b)

Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.03 and 1.05 of the Credit Agreement shall apply herein mutatis
mutandis.

(c)

The following terms shall have the following meanings:

“Acquisition Document Rights” shall mean, with respect to each Pledgor,
collectively, all of such Pledgor’s rights, title and interest in, to and under
the Acquisition Documents, including (i) all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of the Acquisition Documents,
(ii) all rights and remedies relating to monetary damages, including
indemnification rights and remedies, and claims for monetary damages under or in
respect of the agreements, documents and instruments referred to in the
Acquisition Documents or related thereto and (iii) all proceeds, collections,
recoveries and rights of subrogation with respect to the foregoing.

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Additional Pledged Interests” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional membership,
partnership or other equity interests of whatever class of any issuer of Initial
Pledged Interests or any interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests in
each such issuer or under any Organizational Document of any such issuer, and
the certificates, instruments and agreements representing such membership,
partnership or other interests and any and all interest of such Pledgor in the
entries on the books of any financial intermediary pertaining to such
membership, partnership or other equity interests from time to time acquired by
such Pledgor in any manner and (ii) all membership, partnership or other equity
interests, as applicable, of each limited liability company, partnership or
other entity (other than a corporation) hereafter acquired or formed by such
Pledgor and all options, warrants, rights, agreements, additional membership,
partnership or other equity interests of whatever class of such limited
liability company, partnership or other entity, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests or
under any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such membership, partnership or other
equity interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such membership, partnership
or other interests, from time to time acquired by such Pledgor in any manner.

“Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional shares of
capital stock of whatever class of any issuer of the Initial Pledged Shares or
any other equity interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests
issued by any such issuer under



-2-




--------------------------------------------------------------------------------









any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such interests and any and all interest
of such Pledgor in the entries on the books of any financial intermediary
pertaining to such interests, from time to time acquired by such Pledgor in any
manner and (ii) all the issued and outstanding shares of capital stock of each
corporation hereafter acquired or formed by such Pledgor and all options,
warrants, rights, agreements or additional shares of capital stock of whatever
class of such corporation, together with all rights, privileges, authority and
powers of such Pledgor relating to such shares or under any Organizational
Document of such corporation, and the certificates, instruments and agreements
representing such shares and any and all interest of such Pledgor in the entries
on the books of any financial intermediary pertaining to such shares, from time
to time acquired by such Pledgor in any manner.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Bailee Letter” shall be an agreement in form substantially similar to Exhibit 9
annexed hereto.

“Bank” shall mean each financial institution executing a Control Agreement in
favor of the Collateral Agent in accordance with Section 3.4(b).

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Claims” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral.

“Collateral Account” shall mean a collateral account or sub-account established
and maintained in accordance with the provisions of Section 2.18(i) of the
Credit Agreement and all property from time to time on deposit in the Collateral
Account.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Commodity Account Control Agreement” shall mean a commodity account control
agreement in a form that is reasonably satisfactory to the Administrative Agent.

“Contested Liens” shall mean, collectively, any Liens incurred in respect of any
Claims to the extent that the amounts owing in respect thereof are not yet
delinquent or are being contested and otherwise comply with the provisions of
Section 4.11 hereof; provided, however, that such Liens shall in all respects be
subject and subordinate in priority to the Lien and security interest created by
this Agreement, except if and to the extent that the Requirement of Law
creating, permitting or authorizing such Lien provides that such Lien must be
superior to the Lien and security interest created and evidenced hereby.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and third
parties, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, and (ii) in the case of any
Security Entitlement, “control,” as such



-3-




--------------------------------------------------------------------------------









term is defined in Section 8-106 of the UCC and (iii) in the case of any
Commodity Contract, “control,” as such term is defined in Section 9-106 of the
UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

“Controlled Account” shall mean, any Deposit Account, Securities Account or
Commodities Account subject to a Control Agreement.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof, (iii) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable with respect thereto, including damages and payments for past, present
or future infringements thereof, (iv) rights corresponding thereto throughout
the world and (v) rights to sue for past, present or future infringements
thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 6.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 5 or such other form that is reasonably
satisfactory to the Collateral Agent.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the Collateral Account and all accounts and sub-accounts relating
to any of the foregoing account[s] and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean Special Property other than the following:

(a)

the right to receive any payment of money (including Accounts, General
Intangibles and Payment Intangibles) or any other rights referred to in
Sections 9-406(f), 9-407(a) or 9-408(a) of the UCC to the extent that such
sections of the UCC are effective to limit the prohibitions which make such
property “Special Property”; and

(b)

any Proceeds, substitutions or replacements of any Special Property (unless such
Proceeds, substitutions or replacements would constitute Special Property).



-4-




--------------------------------------------------------------------------------









“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all insurance policies and Contracts, (ii) all
know-how and warranties relating to any of the Pledged Collateral or the
Mortgaged Property, (iii) any and all other rights, claims, choses-in-action and
causes of action of such Pledgor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral or any of the Mortgaged Property, (v) all lists,
books, records, correspondence, ledgers, printouts, files (whether in printed
form or stored electronically), tapes and other papers or materials containing
information relating to any of the Pledged Collateral or any of the Mortgaged
Property, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held by such
Pledgor pertaining to operations now or hereafter conducted by such Pledgor or
any of the Pledged Collateral or any of the Mortgaged Property including
building permits, certificates of occupancy, environmental certificates,
industrial permits or licenses and certificates of operation and (vii) all
rights to reserves, deferred payments, deposits, refunds, indemnification of
claims to the extent the foregoing relate to any Pledged Collateral or Mortgaged
Property and claims for tax or other refunds against any Governmental Authority
relating to any Pledged Collateral or any of the Mortgaged Property.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including (i) all goodwill connected with
the use of and symbolized by any Trademark or Trademark License in which such
Pledgor has any interest, (ii) all know-how, trade secrets, customer and
supplier lists, proprietary information, inventions, methods, procedures,
formulae, descriptions, compositions, technical data, drawings, specifications,
name plates, catalogs, confidential information and the right to limit the use
or disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Pledgor’s business.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other equity interests (other than in a corporation),
as applicable, of each issuer described in Schedule 10 annexed to the Perfection
Certificate, together with all rights, privileges, authority and powers of such
Pledgor in and to each such issuer or under any Organizational Document of each
such issuer, and the certificates, instruments and agreements representing such
membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other interests.

“Initial Pledged Shares” shall mean, collectively, with respect to each Pledgor,
the issued and outstanding shares of capital stock of each issuer described in
Schedule 10 annexed to the Perfection Certificate together with all rights,
privileges, authority and powers of such Pledgor relating to such interests in
each such issuer or under any Organizational Document of each such issuer, and
the



-5-




--------------------------------------------------------------------------------









certificates, instruments and agreements representing such shares of capital
stock and any and all interest of such Pledgor in the entries on the books of
any financial intermediary pertaining to the Initial Pledged Shares.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 annexed to the Perfection Certificate and
intercompany notes hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit 3.

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

“Licenses” shall mean, collectively, with respect to each Pledgor, all license
and distribution agreements with, and covenants not to sue, any other party with
respect to any Patent, Trademark or Copyright or any other patent, trademark or
copyright, whether such Pledgor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, together with any
and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or violations thereof,
(iii) rights to sue for past, present and future infringements or violations
thereof and (iv) other rights to use, exploit or practice any or all of the
Patents, Trademarks or Copyrights or any other patent, trademark or copyright.

“Mortgaged Property” shall have the meaning assigned to such term in the
Mortgages.

“Original Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to and all patent applications and registrations made by such
Pledgor (whether established or registered or recorded in the United States or
any other country or any political subdivision thereof), together with any and
all (i) rights and privileges arising under applicable law with respect to such
Pledgor’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof, (iv) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.



-6-




--------------------------------------------------------------------------------









“Patent Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 7.

“Perfection Certificate” shall mean that certain perfection certificate dated
June 14, 2005, executed and delivered by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties, and each other Perfection
Certificate (which shall be in form and substance reasonably acceptable to the
Collateral Agent) executed and delivered by the applicable Guarantor in favor of
the Collateral Agent for the benefit of the Secured Parties contemporaneously
with the execution and delivery of each Joinder Agreement executed in accordance
with Section 3.5 hereof, in each case, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Credit Agreement or upon the request of the Collateral Agent.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Interests” shall mean, collectively, the Initial Pledged Interests and
the Additional Pledged Interests; provided, however, that to the extent
applicable, Pledged Interests shall not include any interest which is not
required to be pledged pursuant to Section 5.11(b) of the Credit Agreement.

“Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.

“Pledged Shares” shall mean, collectively, the Initial Pledged Shares and the
Additional Pledged Shares; provided, however, that Pledged Shares shall not
include any shares which are not required to be pledged pursuant to
Section 5.11(b) of the Credit Agreement.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement relating to the Loans if at the date of entering into such Hedging
Agreement such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Section 9.03 of the
Credit Agreement.

“Securities Account Control Agreement” shall mean an agreement substantially in
the form annexed hereto as Exhibit 4 or such other form that is reasonably
satisfactory to the Collateral Agent.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Special Property” shall mean:

(a)

any permit, lease or license held by any Pledgor that validly prohibits the
creation by such Pledgor of a security interest therein;



-7-




--------------------------------------------------------------------------------









(b)

any permit, lease or license held by any Pledgor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a security
interest therein; and

(c)

Equipment owned by any Pledgor on the date hereof or hereafter acquired that is
subject to a Lien securing a Purchase Money Obligation or Capital Lease
Obligation permitted to be incurred pursuant to the provisions of the Credit
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;

provided, however, that in each case described in clauses (a), (b) and (c) of
this definition, such property shall constitute “Special Property” only to the
extent and for so long as such permit, lease, license, contract or other
agreement or Requirement of Law applicable thereto validly prohibits the
creation of a Lien on such property in favor of the Collateral Agent and, upon
the termination of such prohibition (howsoever occurring), such property shall
cease to constitute “Special Property.”

“Successor Interests” shall mean, collectively, with respect to each Pledgor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Pledgor (unless such successor is such
Pledgor itself) formed by or resulting from any consolidation or merger in which
any person listed in Schedule 1(a) annexed to the Perfection Certificate is not
the surviving entity; provided, however, that to the extent applicable,
Successor Interest shall not include any shares or interests which are not
required to be pledged pursuant to Section 5.11(b) of the Credit Agreement.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof, (iii) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 8.

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect on the date hereof in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions relating to
such provisions.

Section 1.2.

Interpretation. The rules of interpretation specified in the Credit Agreement
(including Section 1.03 thereof) shall be applicable to this Agreement.



-8-




--------------------------------------------------------------------------------









Section 1.3.

Resolution of Drafting Ambiguities. Each Pledgor acknowledges and agrees that it
was represented by counsel in connection with the execution and delivery hereof,
that it and its counsel reviewed and participated in the preparation and
negotiation hereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party (i.e., the Collateral
Agent) shall not be employed in the interpretation hereof.

Section 1.4.

Perfection Certificate. The Collateral Agent and each Secured Party agree that
the Perfection Certificate and all descriptions of Pledged Collateral,
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

Section 2.1.

Grant of Security Interest. As collateral security for the payment and
performance in full of all the Secured Obligations, each Pledgor hereby pledges
and grants to the Collateral Agent for the benefit of the Secured Parties, a
lien on and security interest in and to all of the right, title and interest of
such Pledgor in, to and under the following property, wherever located, whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Pledged Collateral”):

(i)

all Accounts;

(ii)

all Equipment, Goods, Inventory and Fixtures;

(iii)

all Documents, Instruments and Chattel Paper;

(iv)

all Letters of Credit and Letter-of-Credit Rights;

(v)

all Securities Collateral;

(vi)

all Collateral Accounts;

(vii)

all Investment Property;

(viii)

all Intellectual Property Collateral;

(ix)

the Commercial Tort Claims described on Schedule 14 to the Perfection
Certificate;

(x)

all General Intangibles;

(xi)

all Deposit Accounts;

(xii)

all Acquisition Documents and Acquisition Document Rights;

(xiii)

all Supporting Obligations;

(xiv)

all books and records relating to the Pledged Collateral; and

(xv)

to the extent not covered by clauses (i) through (xiv) of this sentence, all
other personal property of such Pledgor, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,



-9-




--------------------------------------------------------------------------------









substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xv)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property and
(i) the Pledgors shall from time to time at the request of the Collateral Agent
give written notice to the Collateral Agent identifying in reasonable detail the
Special Property (and stating in such notice that such Special Property
constitutes “Excluded Property”) and shall provide to the Collateral Agent such
other information regarding the Special Property as the Collateral Agent may
reasonably request and (ii) from and after the Effective Date, no Pledgor shall
permit to become effective in any document creating, governing or providing for
any permit, lease or license, a provision that would prohibit the creation of a
Lien on such permit, lease or license in favor of the Collateral Agent unless
such Pledgor believes, in its reasonable judgment, that such prohibition is
usual and customary in transactions of such type.

Section 2.2.

Filings.

(a)

Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time and
from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all personal property” and (iii) in the case of a financing statement filed
as a fixture filing or covering Pledged Collateral constituting minerals or the
like to be extracted or timber to be cut, a sufficient description of the real
property to which such Pledged Collateral relates. Each Pledgor agrees to
provide all information described in the immediately preceding sentence to the
Collateral Agent promptly upon request.

(a)

Each Pledgor hereby ratifies its authorization for the Collateral Agent to file
in any relevant jurisdiction any initial financing statements or amendments
thereto relating to the Pledged Collateral if filed prior to the date hereof.

(b)

Each Pledgor hereby further authorizes the Collateral Agent to file filings with
the United States Patent and Trademark Office or United States Copyright Office
(or any successor office or any similar office in any other country), including
this Agreement, the Copyright Security Agreement, the Patent Security Agreement
and the Trademark Security Agreement, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Pledgor hereunder, without the signature of such
Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

Section 3.1.

Delivery of Certificated Securities Collateral. Each Pledgor represents and
warrants that all certificates, agreements or instruments representing or
evidencing the Securities



-10-




--------------------------------------------------------------------------------









Collateral in existence on the date hereof have been delivered to the Collateral
Agent in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that the Collateral Agent has
a perfected first priority security interest therein. Each Pledgor hereby agrees
that all certificates, agreements or instruments representing or evidencing
Securities Collateral acquired by such Pledgor after the date hereof shall
immediately upon receipt thereof by such Pledgor be delivered to and held by or
on behalf of the Collateral Agent pursuant hereto. All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent. The Collateral Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Securities Collateral, without any indication
that such Securities Collateral is subject to the security interest hereunder.
In addition, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right at any time to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations.

Section 3.2.

Perfection of Uncertificated Securities Collateral. Each Pledgor represents and
warrants that the Collateral Agent has a perfected first priority security
interest in all uncertificated Pledged Securities pledged by it hereunder that
is in existence on the date hereof. Each Pledgor hereby agrees that if any of
the Pledged Securities are at any time not evidenced by certificates of
ownership, then each applicable Pledgor shall, to the extent permitted by
applicable law (i) if necessary or desirable to perfect a security interest in
such Pledged Securities, cause such pledge to be recorded on the equityholder
register or the books of the issuer, cause the issuer to execute and deliver to
the Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 annexed hereto, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Collateral Agent the right to transfer such Pledged Securities
under the terms hereof and, upon reasonable request, provide to the Collateral
Agent an opinion of counsel, in form and substance reasonably satisfactory to
the Collateral Agent, confirming such pledge and perfection thereof and (ii) use
its commercially reasonable efforts to cause such Pledged Securities to become
certificated and delivered to the Collateral Agent in accordance with the
provisions of Section 3.1.

Section 3.3.

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest. Each Pledgor represents and warrants that all filings necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Pledged Collateral have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule 6
annexed to the Perfection Certificate. Each Pledgor agrees that at the sole cost
and expense of the Pledgors, (i) such Pledgor will maintain the security
interest created by this Agreement in the Pledged Collateral as a perfected
first priority security interest and shall defend such security interest against
the claims and demands of all persons except Permitted Collateral Liens,
(ii) such Pledgor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Pledged
Collateral and such other reports in connection with the Pledged Collateral as
the Collateral Agent may reasonably request, all in reasonable detail and
(iii) at any time and from time to time, upon the written request of the
Collateral Agent, such Pledgor shall promptly and duly execute and deliver, and
file and have recorded, such further instruments and documents and take such
further action as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and the rights and
powers herein granted, including the filing of any financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Control Agreements, all in form reasonably satisfactory to the
Collateral Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office)



-11-




--------------------------------------------------------------------------------









wherever required by law to perfect, continue and maintain a valid, enforceable,
first priority security interest in the Pledged Collateral as provided herein
and to preserve the other rights and interests granted to the Collateral Agent
hereunder, as against third parties, with respect to the Pledged Collateral.

Section 3.4.

Other Actions. In order to further insure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Collateral
Agent’s security interest in the Pledged Collateral, each Pledgor represents and
warrants (as to itself) as follows and agrees, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following Pledged
Collateral:

(a)

Instruments and Tangible Chattel Paper. (i) No amounts payable under or in
connection with any of the Pledged Collateral are evidenced by any Instrument or
Tangible Chattel Paper other than such Instruments and Tangible Chattel Paper
listed in Schedule 11 annexed to the Perfection Certificate and (ii) each
Instrument and each item of Tangible Chattel Paper listed in Schedule 11 annexed
to the Perfection Certificate has been properly endorsed, assigned and delivered
to the Collateral Agent, accompanied by instruments of transfer or assignment
duly executed in blank. If any amount then payable under or in connection with
any of the Pledged Collateral shall be evidenced by any Instrument or Tangible
Chattel Paper, and such amount, together with all amounts payable evidenced by
any Instrument or Tangible Chattel Paper not previously delivered to the
Collateral Agent exceeds $500,000 in the aggregate for all Pledgors, the Pledgor
acquiring such Instrument or Tangible Chattel Paper shall forthwith endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time specify.

(b)

Deposit Accounts. (i) Each Pledgor has neither opened nor maintains any Deposit
Accounts other than the accounts listed in Schedule 15 annexed to the Perfection
Certificate and (ii) the Collateral Agent has a perfected first priority
security interest in each Deposit Account listed in Schedule 15 annexed to the
Perfection Certificate by Control. No Pledgor shall hereafter establish and
maintain any Deposit Account unless (1) the applicable Pledgor shall have given
the Collateral Agent 30 days’ prior written notice of its intention to establish
such new Deposit Account with a Bank, (2) such Bank shall be reasonably
acceptable to the Collateral Agent and (3) such Bank and such Pledgor shall have
duly executed and delivered to the Collateral Agent a Deposit Account Control
Agreement with respect to such Deposit Account, provided that, Pledgors shall
not be required to deliver Control Agreements with respect to the Deposit
Account established at Commercial Bank (Account No. 9041009266) and any petty
cash account if the aggregate amount of deposits in all such Deposit Accounts
does not exceed $1.0 million at any one time outstanding. Each Pledgor agrees
that at the time it establishes any additional Deposit Accounts it shall enter
into a duly authorized, executed and delivered Deposit Account Control Agreement
with respect to such Deposit Account. The Collateral Agent agrees with each
Pledgor that the Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. The provisions of this Section 3.4(b) shall not apply to the
Collateral Account or to any other Deposit Accounts for which the Collateral
Agent is the Bank. No Pledgor shall grant Control of any Deposit Account to any
person other than the Collateral Agent.

(c)

Investment Property



-12-




--------------------------------------------------------------------------------









(i)

Each Pledgor (1) has no Securities Accounts or Commodity Accounts other than
those listed in Schedule 15 annexed to the Perfection Certificate and the
Collateral Agent has a perfected first priority security interest in such
Securities Accounts and Commodity Accounts by Control, (2) does not hold, own or
have any interest in any certificated securities or uncertificated securities
other than those constituting Pledged Securities and those maintained in
Securities Accounts or Commodity Accounts listed in Schedule 15 annexed to the
Perfection Certificate and (3) as of the date hereof, has entered into a duly
authorized, executed and delivered Securities Account Control Agreement or a
Commodity Account Control Agreement with respect to each Securities Account or
Commodity Account listed in Schedule 15 annexed to the Perfection Certificate,
as applicable.

(ii)

If any Pledgor shall at any time hold or acquire any certificated securities
constituting Investment Property, such Pledgor shall promptly (a) endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably satisfactory to the Collateral Agent or (b) deliver such
securities into a Securities Account with respect to which a Control Agreement
is in effect in favor of the Collateral Agent. If any securities now or
hereafter acquired by any Pledgor constituting Investment Property are
uncertificated and are issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly notify the Collateral Agent thereof
and pursuant to an agreement in form and substance satisfactory to the
Collateral Agent, either (A) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Pledgor or such nominee, (B) cause a Security Entitlement with
respect to such uncertificated security to be held in a Securities Account with
respect to which the Collateral Agent has Control or (C) arrange for the
Collateral Agent to become the registered owner of the securities. Pledgor shall
not hereafter establish and maintain any Securities Account or Commodity Account
with any Securities Intermediary or Commodity Intermediary unless (1) the
applicable Pledgor shall have given the Collateral Agent 30 days’ prior written
notice of its intention to establish such new Securities Account or Commodity
Account with such Securities Intermediary or Commodity Intermediary, (2) such
Securities Intermediary or Commodity Intermediary shall be reasonably acceptable
to the Collateral Agent and (3) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Pledgor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be. Each Pledgor shall accept any cash and
Investment Property in trust for the benefit of the Collateral Agent and within
one Business Day of actual receipt thereof, deposit any cash or Investment
Property and any new securities, instruments, documents or other property by
reason of ownership of the Investment Property (other than payments of a kind
described in Section 7.4 hereof) received by it into a Controlled Account. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities, Securities Intermediary or Commodity Intermediary,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Pledgor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any such investment and withdrawal rights
would occur. The provisions of this Section 3.4(c) shall not apply to any
Financial Assets credited to a Securities Account for which the Collateral Agent
is the Securities Intermediary. No Pledgor shall grant control over any
Investment Property to any person other than the Collateral Agent.

(iii)

As between the Collateral Agent and the Pledgors, the Pledgors shall bear the
investment risk with respect to the Investment Property and Pledged Securities,
and the risk of loss of, damage to, or the destruction of the Investment
Property and Pledged Securities, whether in the possession of, or maintained as
a security entitlement or deposit by, or subject to the



-13-




--------------------------------------------------------------------------------









control of, the Collateral Agent, a Securities Intermediary, Commodity
Intermediary, any Pledgor or any other person; provided, however, that nothing
contained in this Section 3.4(c) shall release or relieve any Securities
Intermediary or Commodity Intermediary of its duties and obligations to the
Pledgors or any other person under any Control Agreement or under applicable
law. Each Pledgor shall promptly pay all Claims and fees of whatever kind or
nature with respect to the Investment Property and Pledged Securities pledged by
it under this Agreement. In the event any Pledgor shall fail to make such
payment contemplated in the immediately preceding sentence, the Collateral Agent
may do so for the account of such Pledgor and the Pledgors shall promptly
reimburse and indemnify the Collateral Agent from all costs and expenses
incurred by the Collateral Agent under this Section 3.4(c) in accordance with
Section 11.03 of the Credit Agreement.

(d)

Electronic Chattel Paper and Transferable Records. No amount under or in
connection with any of the Pledged Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction) other than such Electronic Chattel Paper and
transferable records listed in Schedule 11 annexed to the Perfection
Certificate. If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof and shall
take such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control under UCC Section 9-105 of such Electronic Chattel
Paper or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The requirement in the preceding sentence shall apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Collateral
Agent has not been vested control within the meaning of the statutes described
in this sentence exceeds $500,000 in the aggregate for all Pledgors. The
Collateral Agent agrees with such Pledgor that the Collateral Agent will
arrange, pursuant to procedures satisfactory to the Collateral Agent and so long
as such procedures will not result in the Collateral Agent’s loss of control,
for the Pledgor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Pledgor with respect to such Electronic Chattel Paper or transferable
record.

(e)

Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued in favor of such Pledgor, other than a
Letter of Credit issued pursuant to the Credit Agreement, such Pledgor shall
promptly notify the Collateral Agent thereof and such Pledgor shall, at the
request of the Collateral Agent, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) arrange for the
issuer and any confirmer of such Letter of Credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the Letter of Credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
such Letter of Credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Credit Agreement. The actions in the preceding sentence shall be
taken to the extent that the amount under such Letter of Credit, together with
all amounts under Letters of



-14-




--------------------------------------------------------------------------------









Credit for which the actions described above in clause (i) and (ii) have not
been taken, exceeds $500,000 in the aggregate for all Pledgors.

(f)

Commercial Tort Claims. As of the date hereof each Pledgor hereby represents and
warrants that it holds no Commercial Tort Claims other than those listed in
Schedule 14 annexed to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim having a value together with all
other Commercial Tort Claims of all Pledgors in which the Collateral Agent does
not have a security interest in excess of $500,000 in the aggregate, such
Pledgor shall immediately notify the Collateral Agent in writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

(g)

Landlord’s Access Agreements/Bailee Letters. Each Pledgor shall use its
commercially reasonable efforts to obtain as soon as practicable after the date
hereof with respect to each location set forth in Schedule 4.01(p)(vi) annexed
to the Credit Agreement, where such Pledgor maintains Pledged Collateral, a
Bailee Letter and/or Landlord Access Agreement, as applicable, and use
commercially reasonable efforts to obtain a Bailee Letter, Landlord Access
Agreement and/or landlord’s lien waiver, as applicable, from all such bailees
and landlords, as applicable, who from time to time have possession of Pledged
Collateral in the ordinary course of such Pledgor’s business and if reasonably
requested by the Collateral Agent. A waiver of bailee’s lien shall not be
required if the value of the Pledged Collateral held by such bailee is less then
$10,000, provided that the aggregate value of the Pledged Collateral held by all
bailees who have not delivered a Bailee Letter is less than $200,000 in the
aggregate.

(h)

Motor Vehicles. Upon the request of the Collateral Agent, each Pledgor shall
deliver to the Collateral Agent originals of the certificates of title or
ownership for the motor vehicles (and any other Equipment covered by
Certificates of Title or ownership) owned by it with the Collateral Agent listed
as lienholder therein. Such requirement shall apply to the Pledgors if any such
motor vehicle (or any such other Equipment) is valued at over $50,000, provided
that the value of all such motor vehicles (and such Equipment) as to which any
Pledgor has not delivered a Certificate of Title or ownership is over $500,000.

Section 3.5.

Joinder of Additional Guarantors. The Pledgors shall cause each Subsidiary of
the Borrower which, from time to time, after the date hereof shall be required
to pledge any assets to the Collateral Agent for the benefit of the Secured
Parties pursuant to the provisions of the Credit Agreement, (a) to execute and
deliver to the Collateral Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 annexed hereto within 30 Business Days on which it was
acquired or created and (ii) a Perfection Certificate, in each case, within
30 Business Days of the date on which it was acquired or created or (b) in the
case of a Subsidiary organized outside of the United States required to pledge
any assets to the Collateral Agent, execute and deliver such documentation as
the Collateral Agent shall reasonably request and, in each case, upon such
execution and delivery, such Subsidiary shall constitute a “Guarantor” and a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein. The execution and delivery
of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.

Section 3.6.

Supplements; Further Assurances. Each Pledgor shall take such further actions,
and to execute and deliver to the Collateral Agent such additional assignments,
agreements, supplements, powers and instruments, as the Collateral Agent may in
its reasonable judgment deem



-15-




--------------------------------------------------------------------------------









necessary or appropriate, wherever required by law, in order to perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm unto
the Collateral Agent the Pledged Collateral or permit the Collateral Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Pledged Collateral. Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request such lists,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request. If
an Event of Default has occurred and is continuing, the Collateral Agent may
institute and maintain, in its own name or in the name of any Pledgor, such
suits and proceedings as the Collateral Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Pledged Collateral. All of the foregoing shall be
at the sole cost and expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

Section 4.1.

Title. Except for the security interest granted to the Collateral Agent for the
ratable benefit of the Secured Parties pursuant to this Agreement and Permitted
Liens, such Pledgor owns and, as to Pledged Collateral acquired by it from time
to time after the date hereof, will own the rights in each item of Pledged
Collateral pledged by it hereunder free and clear of any and all Liens or claims
of others other than Permitted Collateral Liens. In addition, no Liens or claims
exist on the Securities Collateral, other than as permitted by Section 6.02 of
the Credit Agreement. Such Pledgor has not filed, nor authorized any third party
to file a financing statement or other public notice with respect to all or any
part of the Pledged Collateral on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent pursuant to this
Agreement or as are permitted by the Credit Agreement or financing statements or
public notices relating to the termination statements listed on Schedule 8 to
the Perfection Certificate. No person other than the Collateral Agent has
control or possession of all or any part of the Pledged Collateral, except as
permitted by the Credit Agreement.

Section 4.2.

Validity of Security Interest. The security interest in and Lien on the Pledged
Collateral granted to the Collateral Agent for the benefit of the Secured
Parties hereunder constitutes (a) a legal and valid security interest in all the
Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 annexed to the Perfection Certificate, a perfected security interest
in all the Pledged Collateral. The security interest and Lien granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Pledged Collateral will at all times constitute a
perfected, continuing security interest therein prior to all other Liens on the
Pledged Collateral in existence on the date hereof except for Permitted
Collateral Liens (in the case of Pledged Collateral other than Pledged
Securities).

Section 4.3.

Defense of Claims; Transferability of Pledged Collateral. Each Pledgor shall, at
its own cost and expense, defend title to the Pledged Collateral pledged by it
hereunder and the security interest therein and Lien thereon granted to the
Collateral Agent and the priority thereof against



-16-




--------------------------------------------------------------------------------









all claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Collateral Liens (other than Contested
Liens). There is no agreement, and no Pledgor shall enter into any agreement or
take any other action, that would restrict the transferability of any of the
Pledged Collateral or otherwise impair or conflict with such Pledgors’
obligations or the rights of the Collateral Agent hereunder.

Section 4.4.

Other Financing Statements. It has not filed, nor authorized any third party to
file (nor will there be any) valid or effective financing statement (or similar
statement or instrument of registration under the law of any jurisdiction)
covering or purporting to cover any interest of any kind in the Pledged
Collateral other than financing statements and other statements and instruments
relating to Permitted Collateral Liens. So long as any of the Secured
Obligations remain unpaid (other than Obligations relating to Hedging
Agreements), any Letter of Credit remains outstanding and the Commitments have
not been terminated, no Pledgor shall execute, authorize or permit to be filed
in any public office any financing statement (or similar statement or instrument
of registration under the law of any jurisdiction) relating to any Pledged
Collateral, except financing statements and other statements and instruments
filed or to be filed in respect of and covering the security interests granted
by such Pledgor to the holder of the Permitted Collateral Liens.

Section 4.5.

Chief Executive Office; Change of Name; Jurisdiction of Organization.

(a)

It shall comply with the provisions of Section 5.13(a) of the Credit Agreement.

(b)

The Collateral Agent may rely on opinions of counsel as to whether any or all
UCC financing statements of the Pledgors need to be amended as a result of any
of the changes described in Section 5.13(a) of the Credit Agreement. If any
Pledgor fails to provide information to the Collateral Agent about such changes
on a timely basis, the Collateral Agent shall not be liable or responsible to
any party for any failure to maintain a perfected security interest in such
Pledgor’s property constituting Pledged Collateral, for which the Collateral
Agent needed to have information relating to such changes. The Collateral Agent
shall have no duty to inquire about such changes if any Pledgor does not inform
the Collateral Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Collateral Agent to search
for information on such changes if such information is not provided by any
Pledgor.

Section 4.6.

Location of Inventory and Equipment. It shall not move any Equipment or
Inventory to any location other than one within the continental United States
until (i) it shall have given the Collateral Agent not less than 30 days’ prior
written notice (in the form of an Officers’ Certificate) of its intention so to
do, clearly describing such new location within the continental United States
and providing such other information in connection therewith as the Collateral
Agent may reasonably request and (ii) with respect to such new location, such
Pledgor shall have taken all action reasonably satisfactory to the Collateral
Agent to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Pledged
Collateral intended to be granted hereby, including using commercially
reasonable efforts to obtain waivers of landlord’s or warehousemen’s and/or
bailee’s liens with respect to such new location, if applicable, and if
requested by the Collateral Agent. Such Pledgor agrees to provide the Collateral
Agent with prompt notice following the movement of any Equipment or Inventory to
any location other than one that is listed in the relevant Schedules to the
Perfection Certificate.

Section 4.7.

Due Authorization and Issuance. All of the Initial Pledged Shares have been, and
to the extent any Pledged Shares are hereafter issued, such Pledged Shares will
be, upon such issuance, duly authorized, validly issued and fully paid and
non-assessable. All of the Initial Pledged Interests have been fully paid for,
and there is no amount or other obligation owing by any Pledgor to any



-17-




--------------------------------------------------------------------------------









issuer of the Initial Pledged Interests in exchange for or in connection with
the issuance of the Initial Pledged Interests or any Pledgor’s status as a
partner or a member of any issuer of the Initial Pledged Interests.

Section 4.8.

Consents, etc. In the event that the Collateral Agent desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Agreement and determines it necessary to obtain any approvals or consents
of any Governmental Authority or any other person therefor, then, upon the
reasonable request of the Collateral Agent, such Pledgor agrees to use its best
efforts to assist and aid the Collateral Agent to obtain as soon as practicable
any necessary approvals or consents for the exercise of any such remedies,
rights and powers.

Section 4.9.

Pledged Collateral. All information set forth herein, including the schedules
annexed hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects. The Pledged Collateral described on the schedules annexed to
the Perfection Certificate constitutes all of the property of such type of
Pledged Collateral owned or held by the Pledgors.

Section 4.10.

Insurance. In the event that the proceeds of any insurance claim are paid after
the Collateral Agent has exercised its right to foreclose after an Event of
Default, such Net Cash Proceeds shall be paid to the Collateral Agent to satisfy
any deficiency remaining after such foreclosure.

Section 4.11.

Payment of Taxes; Compliance with Laws; Contesting Liens; Claims. Each Pledgor
represents and warrants that all Claims imposed upon or assessed against the
Pledged Collateral have been paid and discharged except to the extent such
Claims constitute a Lien not yet due and payable which is a Contested Lien or a
Permitted Collateral Lien. Each Pledgor shall comply with all Requirements of
Law applicable to the Pledged Collateral the failure to comply with which would,
individually or in the aggregate, have a Material Adverse Effect. Each Pledgor
may at its own expense contest the validity, amount or applicability of any
Claims so long as the contest thereof shall be conducted in accordance with, and
permitted pursuant to the provisions of, the Credit Agreement. Notwithstanding
the foregoing provisions of this Section 4.11, (i) no contest of any such
obligation may be pursued by such Pledgor if such contest would expose the
Collateral Agent or any other Secured Party to (A) any possible criminal
liability or (B) any additional civil liability for failure to comply with such
obligations unless such Pledgor shall have furnished a bond or other security
therefor satisfactory to the Collateral Agent, or such Secured Party, as the
case may be and (ii) if at any time payment or performance of any obligation
contested by such Pledgor pursuant to this Section 4.11 shall become necessary
to prevent the imposition of remedies because of non-payment, such Pledgor shall
pay or perform the same in sufficient time to prevent the imposition of remedies
in respect of such default or prospective default.

Section 4.12.

Access to Pledged Collateral, Books and Records; Other Information. Upon
reasonable request and following notice to each Pledgor, the Collateral Agent,
its agents, accountants and attorneys shall have full and free access to visit
and inspect, as applicable, during normal business hours and such other
reasonable times as may be requested by the Collateral Agent all of the Pledged
Collateral and Mortgaged Property including all of the books, correspondence and
records of such Pledgor relating thereto. The Collateral Agent and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and such Pledgor agrees to render to the Collateral Agent,
at such Pledgor’s cost and expense, such clerical and other assistance as may be
reasonably requested by the Collateral Agent with regard thereto. Such Pledgor
shall, at any and all times, within a reasonable time after written request by
the Collateral Agent, furnish or cause to be furnished to the



-18-




--------------------------------------------------------------------------------









Collateral Agent, in such manner and in such detail as may be reasonably
requested by the Collateral Agent, additional information with respect to the
Pledged Collateral.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

Section 5.1.

Pledge of Additional Securities Collateral. Each Pledgor shall, upon obtaining
any Pledged Securities or Intercompany Notes of any person, accept the same in
trust for the benefit of the Collateral Agent and forthwith deliver to the
Collateral Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 annexed hereto (each, a “Pledge Amendment”),
and the certificates and other documents required under Section 3.1 and
Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Collateral Agent shall for all purposes
hereunder be considered Pledged Collateral.

Section 5.2.

Voting Rights; Distributions; etc.

(i)

So long as no Event of Default shall have occurred and be continuing:

(A)

Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.

(B)

Each Pledgor shall be entitled to receive and retain, and to utilize free and
clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Collateral Agent
to hold as Pledged Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of such Pledgor and be forthwith delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).

(ii)

The Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(i)(A)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(i)(B) hereof.

(iii)

Upon the occurrence and during the continuance of any Event of Default:

(A)

all rights of each Pledgor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to Section 5.2(i)(A) hereof
shall cease, and all



-19-




--------------------------------------------------------------------------------









such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights; and

(B)

all rights of each Pledgor to receive Distributions which it would otherwise be
authorized to receive and retain pursuant to Section 5.2(i)(B) hereof shall
cease and all such rights shall thereupon become vested in the Collateral Agent,
which shall thereupon have the sole right to receive and hold as Pledged
Collateral such Distributions.

(iv)

Each Pledgor shall, at its sole cost and expense, from time to time execute and
deliver to the Collateral Agent appropriate instruments as the Collateral Agent
may reasonably request in order to permit the Collateral Agent to exercise the
voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(i)(A) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(i)(B) hereof.

(v)

All Distributions which are received by any Pledgor contrary to the provisions
of Section 5.2(i)(B) hereof shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other funds of such Pledgor and shall
immediately be paid over to the Collateral Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).

Section 5.3.

Defaults, etc. Such Pledgor is not in default in the payment of any portion of
any mandatory capital contribution, if any, required to be made under any
agreement to which such Pledgor is a party relating to the Pledged Securities
pledged by it, and such Pledgor is not in violation of any other provisions of
any such agreement to which such Pledgor is a party, or otherwise in default or
violation thereunder. No Securities Collateral pledged by such Pledgor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect
thereto, and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the Organizational Documents and
certificates, if any, delivered to the Collateral Agent) which evidence any
Pledged Securities of such Pledgor.

Section 5.4.

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests.

(i)

In the case of each Pledgor which is an issuer of Securities Collateral, such
Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(ii)

In the case of each Pledgor which is a partner in a partnership, limited
liability company or other entity, such Pledgor hereby consents to the extent
required by the applicable Organizational Document to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Collateral Agent or its nominee and to the substitution
of the Collateral Agent or its nominee as a substituted partner or member in
such partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner or a limited partner or member, as the
case may be.



-20-




--------------------------------------------------------------------------------









ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

Section 6.1.

Grant of License. For the purpose of enabling the Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Article IX hereof at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Pledgor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license to use, assign, license or sublicense any of
the Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located. Such license shall include access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.

Section 6.2.

Protection of Collateral Agent’s Security. On a continuing basis, each Pledgor
shall, at its sole cost and expense, (i) promptly following its becoming aware
thereof, notify the Collateral Agent of (A) any materially adverse determination
in any proceeding in the United States Patent and Trademark Office or the United
States Copyright Office with respect to any material Patent, Trademark or
Copyright or (B) the institution of any proceeding or any adverse determination
in any federal, state or local court or administrative body regarding such
Pledgor’s claim of ownership in or right to use any of the Intellectual Property
Collateral material to the use and operation of the Pledged Collateral or
Mortgaged Property, its right to register such Intellectual Property Collateral
or its right to keep and maintain such registration in full force and effect,
(ii) maintain and protect the Intellectual Property Collateral material to the
use and operation of the Pledged Collateral or Mortgaged Property as presently
used and operated and as contemplated by the Credit Agreement, (iii) not permit
to lapse or become abandoned any Intellectual Property Collateral material to
the use and operation of the Pledged Collateral or Mortgaged Property as
presently used and operated and as contemplated by the Credit Agreement, and not
settle or compromise any pending or future litigation or administrative
proceeding with respect to such Intellectual Property Collateral, in each case
except as shall be consistent with commercially reasonable business judgment,
(iv) upon such Pledgor obtaining knowledge thereof, promptly notify the
Collateral Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of the Intellectual
Property Collateral or any portion thereof material to the use and operation of
the Pledged Collateral or Mortgaged Property, the ability of such Pledgor or the
Collateral Agent to dispose of the Intellectual Property Collateral or any
portion thereof or the rights and remedies of the Collateral Agent in relation
thereto including a levy or threat of levy or any legal process against the
Intellectual Property Collateral or any portion thereof, (v) not license the
Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of the Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
intended to be granted to the Collateral Agent for the benefit of the Secured
Parties, without the consent of the Collateral Agent, (vi) diligently keep
adequate records respecting the Intellectual Property Collateral and
(vii) furnish to the Collateral Agent from time to time upon the Collateral
Agent’s request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Collateral Agent may from time to time request.

Section 6.3.

After-Acquired Property. If any Pledgor shall, at any time before the
Obligations have been paid in full (other than Obligations relating to Hedging
Agreements and contingent indemnification obligations which, pursuant to the
provisions of the Credit Agreement or the Security



-21-




--------------------------------------------------------------------------------









Documents, survive the termination thereof), no Letter of Credit remains
outstanding and the Commitments have been terminated, (i) obtain any rights to
any additional Intellectual Property Collateral or (ii) become entitled to the
benefit of any additional Intellectual Property Collateral or any renewal or
extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (i) or (ii)
of this Section 6.3 with respect to such Pledgor shall automatically constitute
Intellectual Property Collateral if such would have constituted Intellectual
Property Collateral at the time of execution hereof and be subject to the Lien
and security interest created by this Agreement without further action by any
party. Each Pledgor shall promptly (i) provide to the Collateral Agent written
notice of any of the foregoing and (ii) confirm the attachment of the Lien and
security interest created by this Agreement to any rights described in
clauses (i) and (ii) of the immediately preceding sentence of this Section 6.3
by execution of an instrument in form reasonably acceptable to the Collateral
Agent and the filing of any instruments or statements as shall be reasonably
necessary to preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property Collateral. Further, each Pledgor
authorizes the Collateral Agent to modify this Agreement by amending
Schedules 13(c) and 13(d) annexed to the Perfection Certificate to include any
Intellectual Property Collateral acquired or arising after the date hereof of
such Pledgor.

Section 6.4.

Litigation. Unless there shall occur and be continuing any Event of Default,
each Pledgor shall have the right to commence and prosecute in its own name, as
the party in interest, for its own benefit and at the sole cost and expense of
the Pledgors, such applications for protection of the Intellectual Property
Collateral and suits, proceedings or other actions to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value or other
damage as are necessary to protect the Intellectual Property Collateral. Upon
the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right but shall in no way be obligated to file
applications for protection of the Intellectual Property Collateral and/or bring
suit in the name of any Pledgor, the Collateral Agent or the Secured Parties to
enforce the Intellectual Property Collateral and any license thereunder. In the
event of such suit, each Pledgor shall, at the reasonable request of the
Collateral Agent, do any and all lawful acts and execute any and all documents
requested by the Collateral Agent in aid of such enforcement and the Pledgors
shall promptly reimburse and indemnify the Collateral Agent for all costs and
expenses incurred by the Collateral Agent in the exercise of its rights under
this Section 6.4 in accordance with Section 11.03 of the Credit Agreement. In
the event that the Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of the Collateral Agent, to take all commercially reasonable actions necessary,
whether by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by others and for that
purpose agrees to diligently maintain any suit, proceeding or other action
against any person so infringing necessary to prevent such infringement.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING ACCOUNTS

Section 7.1.

Maintenance of Records. Each Pledgor shall keep and maintain at its own cost and
expense complete records of each Account, in a manner consistent with prudent
business practice, including records of all payments received, all credits
granted thereon, all merchandise returned and all other documentation relating
thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense, upon the
Collateral Agent’s demand made at any time after the occurrence and during the
continuance of any Event of Default, deliver all tangible evidence of Accounts,
including all documents evidencing Accounts and any books and records relating
thereto to the Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Pledgor). Upon the
occurrence



-22-




--------------------------------------------------------------------------------









and during the continuance of any Event of Default, the Collateral Agent may
transfer a full and complete copy of any Pledgor’s books, records, credit
information, reports, memoranda and all other writings relating to the Accounts
to and for the use by any person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Collateral Agent’s security
interest therein without the consent of any Pledgor.

Section 7.2.

Legend. Each Pledgor shall legend, at the reasonable request of the Collateral
Agent and in form and manner satisfactory to the Collateral Agent, the Accounts
and the other books, records and documents of such Pledgor evidencing or
pertaining to the Accounts with an appropriate reference to the fact that the
Accounts have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.

Section 7.3.

Modification of Terms, etc. No Pledgor shall rescind or cancel any obligations
evidenced by any Account or modify any term thereof or make any adjustment with
respect thereto except in the ordinary course of business consistent with
prudent business practice, or extend or renew any such obligations except in the
ordinary course of business consistent with prudent business practice or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Account or interest therein except in the ordinary course of
business consistent with prudent business practice without the prior written
consent of the Collateral Agent. Each Pledgor shall timely fulfill all
obligations on its part to be fulfilled under or in connection with the
Accounts.

Section 7.4.

Collection. Each Pledgor shall cause to be collected from the Account Debtor of
each of the Accounts, as and when due in the ordinary course of business and
consistent with prudent business practice (including Accounts that are
delinquent, such Accounts to be collected in accordance with generally accepted
commercial collection procedures), any and all amounts owing under or on account
of such Account, and apply forthwith upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Account, except that any
Pledgor may, with respect to an Account, allow in the ordinary course of
business (i) a refund or credit due as a result of returned or damaged or
defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Accounts and such other modifications of payment terms or settlements
in respect of Accounts as shall be commercially reasonable in the circumstances,
all in accordance with such Pledgor’s ordinary course of business consistent
with its collection practices as in effect from time to time. The costs and
expenses (including attorneys’ fees) of collection, in any case, whether
incurred by any Pledgor, the Collateral Agent or any Secured Party, shall be
paid by the Pledgors.

ARTICLE VIII

TRANSFERS

Section 8.1.

Transfers of Pledged Collateral. No Pledgor shall sell, convey, assign or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral pledged by it hereunder except as permitted by the Credit Agreement.

ARTICLE IX

REMEDIES

Section 9.1.

Remedies. Upon the occurrence and during the continuance of any Event of Default
the Collateral Agent may from time to time exercise in respect of the Pledged
Collateral, in addition to the other rights and remedies provided for herein or
otherwise available to it, the following remedies:



-23-




--------------------------------------------------------------------------------









(a)

Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(b)

Demand, sue for, collect or receive any money or property at any time payable or
receivable in respect of the Pledged Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one Business Day after receipt thereof) pay such amounts to the
Collateral Agent;

(c)

Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(d)

Take possession of the Pledged Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Collateral Agent at any place or
places so designated by the Collateral Agent, in which event such Pledgor shall
at its own expense: (i) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (ii) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (iii) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(d) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(e)

Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(f)

Retain and apply the Distributions to the Obligations as provided in Article X
hereof;

(g)

Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(h)

All the rights and remedies of a secured party on default under the UCC, and the
Collateral Agent may also in its sole discretion, without notice except as
specified in Section 9.2 hereof, sell, assign or grant a license to use the
Pledged Collateral or any part thereof in one or



-24-




--------------------------------------------------------------------------------









more parcels at public or private sale, at any exchange, broker’s board or at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Pledged Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of any Pledged Collateral payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the Collateral Agent arising by reason of the fact that
the price at which any Pledged Collateral may have been sold, assigned or
licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree.

Section 9.2.

Notice of Sale. Each Pledgor acknowledges and agrees that, to the extent notice
of sale or other disposition of Pledged Collateral shall be required by law, ten
days’ prior notice to such Pledgor of the time and place of any public sale or
of the time after which any private sale or other intended disposition is to
take place shall be commercially reasonable notification of such matters. No
notification need be given to any Pledgor if it has signed, after the occurrence
of an Event of Default, a statement renouncing or modifying any right to
notification of sale or other intended disposition.

Section 9.3.

Waiver of Notice and Claims. Each Pledgor hereby waives, to the fullest extent
permitted by applicable law, notice or judicial hearing in connection with the
Collateral Agent’s taking possession or the Collateral Agent’s disposition of
any of the Pledged Collateral, including any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which such Pledgor
would otherwise have under law, and each Pledgor hereby further waives, to the
fullest extent permitted by applicable law: (i) all damages occasioned by such
taking of possession, (ii) all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of the
Collateral Agent’s rights hereunder and (iii) all rights of redemption,
appraisal, valuation, stay, extension or moratorium now or hereafter in force
under any applicable law. The Collateral Agent shall not be liable for any
incorrect or improper payment made pursuant to this Article IX in the absence of
gross negligence or willful misconduct. Any sale of, or the grant of options to
purchase, or any other realization upon, any Pledged Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the applicable Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Pledgor and against any and all persons
claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.

Section 9.4.

Certain Sales of Pledged Collateral.

(a)

Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with



-25-




--------------------------------------------------------------------------------









respect to any sale of all or any part of the Pledged Collateral, to limit
purchasers to those who meet the requirements of such Governmental Authority.
Each Pledgor acknowledges that any such sales may be at prices and on terms less
favorable to the Collateral Agent than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such restricted sale shall be deemed to have been made in a commercially
reasonable manner and that, except as may be required by applicable law, the
Collateral Agent shall have no obligation to engage in public sales.

(b)

Each Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act, and applicable state securities laws, the Collateral Agent may
be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.

(c)

Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Collateral Agent, for the benefit of the Collateral Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(d)

If the Collateral Agent determines to exercise its right to sell any or all of
the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may request in order to determine the
number of securities included in the Securities Collateral or Investment
Property which may be sold by the Collateral Agent as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.



-26-




--------------------------------------------------------------------------------









(e)

Each Pledgor further agrees that a breach of any of the covenants contained in
this Section 9.4 will cause irreparable injury to the Collateral Agent and other
Secured Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 9.4 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.

Section 9.5.

No Waiver; Cumulative Remedies.

(a)

No failure on the part of the Collateral Agent to exercise, no course of dealing
with respect to, and no delay on the part of the Collateral Agent in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy; nor shall the Collateral Agent be required to look
first to, enforce or exhaust any other security, collateral or guaranties. The
remedies herein provided are cumulative and are not exclusive of any remedies
provided by law.

(b)

In the event that the Collateral Agent shall have instituted any proceeding to
enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the
Collateral Agent, then and in every such case, the Pledgors, the Collateral
Agent and each other Secured Party shall be restored to their respective former
positions and rights hereunder with respect to the Pledged Collateral, and all
rights, remedies and powers of the Collateral Agent and the other Secured
Parties shall continue as if no such proceeding had been instituted.

Section 9.6.

Certain Additional Actions Regarding Intellectual Property. If any Event of
Default shall have occurred and be continuing, upon the written demand of the
Collateral Agent, each Pledgor shall execute and deliver to the Collateral Agent
an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and Goodwill and such other documents as are necessary or appropriate
to carry out the intent and purposes hereof. Within five Business Days of
written notice thereafter from the Collateral Agent, each Pledgor shall make
available to the Collateral Agent, to the extent within such Pledgor’s power and
authority, such personnel in such Pledgor’s employ on the date of the Event of
Default as the Collateral Agent may reasonably designate to permit such Pledgor
to continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Pledgor under the registered Patents, Trademarks
and/or Copyrights, and such persons shall be available to perform their prior
functions on the Collateral Agent’s behalf.

ARTICLE X

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS; APPLICATION OF PROCEEDS

Section 10.1.

Proceeds of Casualty Events and Collateral Dispositions. The Pledgors shall take
all actions required by the Credit Agreement with respect to any Net Cash
Proceeds of any Casualty Event or from the sale or disposition of any Pledged
Collateral.

Section 10.2.

Application of Proceeds. The proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant



-27-




--------------------------------------------------------------------------------









to the exercise by the Collateral Agent of its remedies shall be applied,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement, in accordance with the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

Section 11.1.

Concerning Collateral Agent.

(a)

The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including the
release or substitution of the Pledged Collateral), in accordance with this
Agreement and the Credit Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

(b)

The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

(c)

The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d)

If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.

Section 11.2.

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact. If
any Pledgor shall fail to perform any covenants contained in this Agreement
(including such Pledgor’s covenants to (a) pay the premiums in respect of all
required insurance policies hereunder, (b) pay Claims, (c) make repairs,
(d) discharge Liens or (e) pay or perform any obligations of such Pledgor under
any Pledged Collateral) or if any representation or warranty on the part of any
Pledgor



-28-




--------------------------------------------------------------------------------









contained herein shall be breached, the Collateral Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that the Collateral Agent
shall in no event be bound to inquire into the validity of any tax, lien,
imposition or other obligation which such Pledgor fails to pay or perform as and
when required hereby and which such Pledgor does not contest in accordance in
accordance with the provisions of Section 4.11 hereof. Any and all amounts so
expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 11.03 of the Credit Agreement. Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor, or
otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument consistent with the terms of the Credit
Agreement, this Agreement and the other Security Documents which the Collateral
Agent may deem necessary or advisable to accomplish the purposes hereof. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof. Anything in this Section 11.2 to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 11.2 unless an Event of Default shall have
occurred and be continuing.

Section 11.3.

Continuing Security Interest; Assignment. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (a) be binding
upon the Pledgors, their respective successors and assigns and (b) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Secured Parties and each of their
respective successors, transferees and assigns. No other persons (including any
other creditor of any Pledgor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (b), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other person, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the Credit Agreement and any Hedging Agreement.

Section 11.4.

Termination; Release. The Pledged Collateral shall be released from the Lien of
this Agreement in accordance with the provisions of the Credit Agreement. Upon
termination hereof or any release of Pledged Collateral in accordance with the
provisions of the Credit Agreement, the Collateral Agent shall, upon the request
and at the sole cost and expense of the Pledgors, assign, transfer and deliver
to Pledgor, against receipt and without recourse to or warranty by the
Collateral Agent except as to the fact that the Collateral Agent has not
encumbered the released assets, such of the Pledged Collateral to be released
(in the case of a release) as may be in possession of the Collateral Agent and
as shall not have been sold or otherwise applied pursuant to the terms hereof,
and, with respect to any other Pledged Collateral, proper documents and
instruments (including UCC-3 termination statements or releases) acknowledging
the termination hereof or the release of such Pledged Collateral, as the case
may be.

Section 11.5.

Modification in Writing. No amendment, modification, supplement, termination or
waiver of or to any provision hereof, nor consent to any departure by any
Pledgor therefrom, shall be effective unless the same shall be made in
accordance with the terms of the Credit Agreement and unless in writing and
signed by the Collateral Agent. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by any Pledgor from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically



-29-




--------------------------------------------------------------------------------









required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

Section 11.6.

Notices. Unless otherwise provided herein or in the Credit Agreement, any notice
or other communication herein required or permitted to be given shall be given
in the manner and become effective as set forth in the Credit Agreement, as to
any Pledgor, addressed to it at the address of the Borrower set forth in the
Credit Agreement and as to the Collateral Agent, addressed to it at the address
set forth in the Credit Agreement, or in each case at such other address as
shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 11.6.

Section 11.7.

Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. Sections 10.09 and 10.10 of the Credit Agreement are incorporated herein,
mutatis mutandis, as if a part hereof.

Section 11.8.

Severability of Provisions. Any provision hereof which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 11.9.

Execution in Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.

Section 11.10.

Business Days. In the event any time period or any date provided in this
Agreement ends or falls on a day other than a Business Day, then such time
period shall be deemed to end and such date shall be deemed to fall on the next
succeeding Business Day, and performance herein may be made on such Business
Day, with the same force and effect as if made on such other day.

Section 11.11.

Waiver of Stay. Each Pledgor covenants (to the extent it may lawfully do so)
that in the event that such Pledgor or any property or assets of such Pledgor
shall hereafter become the subject of a voluntary or involuntary proceeding
under the Code or such Pledgor shall otherwise be a party to any federal or
state bankruptcy, insolvency, moratorium or similar proceeding to which the
provisions relating to the automatic stay under Section 362 of the Code or any
similar provision in any such law is applicable, then, in any such case, whether
or not the Collateral Agent has commenced foreclosure proceedings under this
Agreement, such Pledgor shall not, and each Pledgor hereby expressly waives
their right to (to the extent it may lawfully do so) at any time insist upon,
plead or in any whatsoever, claim or take the benefit or advantage of any such
automatic stay or such similar provision as it relates to the exercise of any of
the rights and remedies (including any foreclosure proceedings) available to the
Collateral Agent as provided in this Agreement, in any other Security Document
or any other document evidencing the Secured Obligations. Each Pledgor further
covenants (to the extent it may lawfully do so) that it will not hinder, delay
or impede the execution of any power granted herein to the Collateral Agent, but
will suffer and permit the execution of every such power as though no law
relating to any stay or similar provision had been enacted.

Section 11.12.

 No Credit for Payment of Taxes or Imposition. Such Pledgor shall not be
entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and such Pledgor shall not be entitled to
any credit against any other sums which may



-30-




--------------------------------------------------------------------------------









become payable under the terms thereof or hereof, by reason of the payment of
any Tax on the Pledged Collateral or any part thereof.

Section 11.13.

 No Claims Against Collateral Agent. Nothing contained in this Agreement shall
constitute any consent or request by the Collateral Agent, express or implied,
for the performance of any labor or services or the furnishing of any materials
or other property in respect of the Pledged Collateral or any part thereof, nor
as giving any Pledgor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Collateral Agent in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.

Section 11.14.

No Release. Nothing set forth in this Agreement shall relieve any Pledgor from
the performance of any term, covenant, condition or agreement on such Pledgor’s
part to be performed or observed under or in respect of any of the Pledged
Collateral or from any liability to any person under or in respect of any of the
Pledged Collateral or shall impose any obligation on the Collateral Agent or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
The obligations of each Pledgor contained in this Section 11.14 shall survive
the termination hereof and the discharge of such Pledgor’s other obligations
under this Agreement, the Credit Agreement and the other Loan Documents.

Section 11.15.

Obligations Absolute. All obligations of each Pledgor hereunder shall be
absolute and unconditional irrespective of:

(i)

any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor;

(ii)

any lack of validity or enforceability of the Credit Agreement, any Hedging
Agreement or any other Loan Document, or any other agreement or instrument
relating thereto;

(iii)

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Secured Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Hedging Agreement or
any other Loan Document or any other agreement or instrument relating thereto;

(iv)

any pledge, exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v)

any exercise, non-exercise or waiver of any right, remedy, power or privilege
under or in respect hereof, the Credit Agreement, any Hedging Agreement or any
other Loan Document except as specifically set forth in a waiver granted
pursuant to the provisions of Section 11.5 hereof; or

(vi)

any other circumstances which might otherwise constitute a defense available to,
or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]



-31-




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

SFBC INTERNATIONAL, INC.,

as Pledgor







By:____________________________________

Name:

David Natan

Title:

Secretary




11190 BISCAYNE, LLC,

SEARENTO TRUST, LLC

as Pledgor




By SFBC International, Inc., as its sole member







By: ____________________________________

Name:

David Natan

Title:

Secretary




CLINICAL PHARMACOLOGY INTERNATIONAL, INC.

SFBC FT. MYERS, INC.

SFBC ANALYTICAL LABORATORIES, INC.

SFBC NEW DRUG SERVICES, INC.

SOUTH FLORIDA KINETICS, INC.

SFBC TAYLOR TECHNOLOGY, INC.

SFBC SUB 2004, INC.,

as Pledgors







By: ____________________________________

Name:

David Natan

Title:

Secretary






S-1




--------------------------------------------------------------------------------









PHARMANET, INC.

PHARMANET (D.C.), INC.

PHARMANET (C.A.), INC.

PHARMANET, INC., a Pennsylvania corporation

PHARMANET (I.L.), INC.

PHARMASITE, INC.

PHARMANET (NC), INC.

PHARMANET (P.A.), INC.

PHARMA HOLDINGS, INC.,

as Pledgors







By: ____________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Officer




PHARMANET, LLC,

as Pledgor




By PharmaNet, Inc., a Pennsylvania corporation, as its managing member







By: ____________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Officer




By PharmaNet (C.A.), Inc., as its managing member







By: ____________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Officer




PHARMASOFT, LLC,

as Pledgor




By PharmaNet, LLC, as its sole member







By: ____________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Officer






S-2




--------------------------------------------------------------------------------









UBS AG, STAMFORD BRANCH,
as Collateral Agent




By: ____________________________________

Name:
Title:







By: ____________________________________
Name:
Title:



S-3




--------------------------------------------------------------------------------









EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of a copy of that certain
amended and restated security agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of June 14, 2005,
made by SFBC INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the
Subsidiary Guarantors party thereto and UBS AG, STAMFORD BRANCH, as collateral
agent (in such capacity and together with any successors in such capacity, the
“Collateral Agent”), (ii) agrees promptly to note on its books the security
interests granted to the Collateral Agent and confirmed under the Security
Agreement, (iii) agrees that it will comply with instructions of the Collateral
Agent with respect to the applicable Securities Collateral without further
consent by the applicable Pledgor, (iv) agrees to notify the Collateral Agent
upon obtaining knowledge of any interest in favor of any person in the
applicable Securities Collateral that is adverse to the interest of the
Collateral Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Security Agreement in connection with the
registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.

[                             ]




By: ____________________________________
Name:
Title:



1




--------------------------------------------------------------------------------









EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Security Pledge Amendment, dated as of [          ], is delivered pursuant
to Section 5.1 of that certain amended and restated security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of June 14, 2005, made by SFBC INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”), the Guarantors party thereto and UBS AG,
STAMFORD BRANCH, as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”). The undersigned hereby
agrees that this Pledge Amendment may be attached to the Security Agreement and
that the Pledged Securities and/or Intercompany Notes listed on this Pledge
Amendment shall be deemed to be and shall become part of the Pledged Collateral
and shall secure all Secured Obligations.

PLEDGED SECURITIES









ISSUER

CLASS
OF STOCK
OR INTERESTS



PAR
VALUE



CERTIFICATE
NO(S).

NUMBER OF SHARES
OR
INTERESTS

PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER

                                  






1




--------------------------------------------------------------------------------









INTERCOMPANY NOTES




ISSUER

PRINCIPAL
AMOUNT

DATE OF
ISSUANCE

INTEREST
RATE

MATURITY
DATE

                 




[                                    ],

as Pledgor

By: ____________________________________
Name:
Title:




AGREED TO AND ACCEPTED:

UBS AG, STAMFORD BRANCH,
 as Collateral Agent




By:

____________________

Name:

Title:




By:

____________________

Name:

Title:



2




--------------------------------------------------------------------------------









EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

____________________
____________________
____________________
____________________

Ladies and Gentlemen:

Reference is made to that certain amended and restated security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of June 14, 2005, made by SFBC INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”), the Guarantors party thereto and UBS AG,
STAMFORD BRANCH, as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”).

This letter supplements the Security Agreement and is delivered by the
undersigned, [               ] (the “New Pledgor”), pursuant to Section 3.5 of
the Security Agreement. The New Pledgor hereby agrees to be bound as a Guarantor
and as a Pledgor by all of the terms, covenants and conditions set forth in the
Security Agreement to the same extent that it would have been bound if it had
been a signatory to the Security Agreement on the execution date of the Security
Agreement. The New Pledgor also hereby agrees to be bound as a party by all of
the terms, covenants and conditions applicable to it set forth in Articles V, VI
and VII of the Credit Agreement to the same extent that it would have been bound
if it had been a signatory to the Credit Agreement on the execution date of the
Credit Agreement. Without limiting the generality of the foregoing, the New
Pledgor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Guarantor and Pledgor thereunder. The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement and Section 10.2 of the Credit Agreement.

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of



1




--------------------------------------------------------------------------------









which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



2




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the New Pledgor has caused this letter agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

[NEW PLEDGOR]







By: ____________________________________

Name:

Title:




AGREED TO AND ACCEPTED:

UBS AG, STAMFORD BRANCH,

 as Collateral Agent

By:

____________________

Name:

Title:




By:

____________________

Name:

Title:

[Schedules to be attached]



3




--------------------------------------------------------------------------------









EXHIBIT 4

[Form of]

CONTROL AGREEMENT CONCERNING SECURITIES ACCOUNTS

This Control Agreement Concerning Securities Accounts (this “Control
Agreement”), dated as of [_______], 2005, by and among SFBC INTERNATIONAL, INC.
(the “Pledgor”), UBS AG, Stamford Branch (the “Collateral Agent”) and [       ]
(the “Securities Intermediary”), is delivered pursuant to Section 3.4(c) of that
certain amended and restated security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of June 14, 2005, made by the Pledgor and each of the
Guarantors listed on the signature pages thereto in favor of UBS AG, Stamford
Branch, as collateral agent, as pledgee, assignee and secured party (the
“Collateral Agent”). This Control Agreement is for the purpose of perfecting the
security interests of the Secured Parties granted by the Pledgor in the
Designated Accounts described below. All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Security Agreement.

Section 1.

Confirmation of Establishment and Maintenance of Designated Accounts. The
Securities Intermediary hereby confirms and agrees that (i) the Securities
Intermediary has established for the Pledgor and maintains the account(s) listed
in Schedule I annexed hereto (such account(s), together with each such other
securities account maintained by the Pledgor with the Securities Intermediary
collectively, the “Designated Accounts” and each a “Designated Account”),
(ii) each Designated Account will be maintained in the manner set forth herein
until termination of this Control Agreement, (iii) this Control Agreement is the
valid and legally binding obligation of the Securities Intermediary, (iv) the
Securities Intermediary is a “securities intermediary” as defined in
Article 8-102(a)(14) of the UCC, (v) each of the Designated Accounts is a
“securities account” as such term is defined in Section 8-501(a) of the UCC and
(vi) all securities or other property underlying any financial assets which are
credited to any Designated Account shall be registered in the name of the
Securities Intermediary, endorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to any Designated
Account be registered in the name of the Pledgor, payable to the order of the
Pledgor or specially endorsed to the Pledgor, except to the extent the foregoing
have been specially endorsed to the Securities Intermediary or in blank.

Section 2.

“Financial Assets” Election. The Securities Intermediary hereby agrees that each
item of Investment Property credited to any Designated Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.

Section 3.

Entitlement Order. If at any time the Securities Intermediary shall receive an
“entitlement order” (within the meaning of Section 8-102(a)(8) of the UCC)
issued by the Collateral Agent and relating to any financial asset maintained in
one or more of the Designated Accounts, the Securities Intermediary shall comply
with such entitlement order without further consent by the Pledgor or any other
person. The Securities Intermediary shall also comply with instructions
directing the Securities Intermediary with respect to the sale, exchange or
transfer of financial assets held in each Designated Account originated by a
Pledgor, or any representative of, or investment manager appointed by, a Pledgor
until such time as the Collateral Agent delivers a Notice of Sole Control
pursuant to Section 9.1 to the Securities Intermediary.

Section 4.

Subordination of Lien; Waiver of Set-Off. The Securities Intermediary hereby
agrees that any security interest in any Designated Account it now has or
subsequently obtains



1




--------------------------------------------------------------------------------









shall be subordinate to the security interest of the Collateral Agent. The
financial assets and other items deposited to any Designated Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person other than the Secured Parties (except that the Securities Intermediary
may set off all amounts due to the Securities Intermediary in respect of its
customary fees and expenses for the routine maintenance and operation of the
Designated Accounts, including overdraft fees and amounts advanced to settle
authorized transactions).

Section 5.

Choice of Law. Both this Control Agreement and the Designated Accounts shall be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s location and the Designated Accounts (as well as the
security entitlements related thereto) shall be governed by the laws of the
State of New York.

Section 6.

Conflict with Other Agreements; Amendments. As of the date hereof, there are no
other agreements entered into between the Securities Intermediary and the
Pledgor with respect to any Designated Account or any security entitlements or
other financial assets credited thereto (other than standard and customary
documentation with respect to the establishment and maintenance of such
Designated Accounts). The Securities Intermediary and the Pledgor will not enter
into any other agreement with respect to any Designated Account unless the
Collateral Agent shall have received prior written notice thereof. The
Securities Intermediary and the Pledgor have not and will not enter into any
other agreement with respect to (i) creation or perfection of any security
interest in or (ii) control of security entitlements maintained in any of the
Designated Accounts or purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders with respect to
financial assets credited to any Designated Account as set forth in Section 3
hereof without the prior written consent of the Collateral Agent acting in its
sole discretion. In the event of any conflict with respect to control over any
Designated Account between this Control Agreement (or any portion hereof) and
any other agreement now existing or hereafter entered into, the terms of this
Control Agreement shall prevail. No amendment or modification of this Control
Agreement or waiver of any rights hereunder shall be binding on any party hereto
unless it is in writing and is signed by all the parties hereto.

Section 7.

Certain Agreements.

(i)

The Securities Intermediary has furnished to the Collateral Agent the most
recent account statement issued by the Securities Intermediary with respect to
each of the Designated Accounts and the financial assets and cash balances held
therein, identifying the financial assets held therein in a manner acceptable to
the Collateral Agent. Each such statement accurately reflects the assets held in
such Designated Account as of the date thereof.

(ii)

The Securities Intermediary will, upon its receipt of each supplement to the
Security Agreement signed by the Pledgor and identifying one or more financial
assets as “Pledged Collateral,” enter into its records, including computer
records, with respect to each Designated Account a notation with respect to any
such financial asset so that such records and reports generated with respect
thereto identify such financial asset as “Pledged.”

(iii)

The Collateral Agent has delivered to the Securities Intermediary a list, signed
by an authorized representative of the officers of the Collateral Agent
authorized to give approvals or instructions under this Control Agreement (the
“Authorized Representatives”) and the Securities Intermediary shall be entitled
to rely on communications from any such authorized officers until the earlier of
the termination of this Control Agreement in accordance with the terms hereof
and notification by an Authorized Representative of a change in such list at any
time.



2




--------------------------------------------------------------------------------









Section 8.

Notice of Adverse Claims. Except for the claims and interest of the Collateral
Agent and of the Pledgor in the financial assets maintained in the Designated
Account(s), the Securities Intermediary on the date hereof does not know of any
claim to, or security interest in, any Designated Account or in any financial
asset credited thereto and does not know of any claim that any person other than
the Collateral Agent has been given “control” (within the meaning of
Section 8-106 of the UCC) of any Designated Account or any such financial asset.
If the Securities Intermediary becomes aware that any person is asserting any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process or any claim of control)
against any of the financial assets maintained in any Designated Account, the
Securities Intermediary promptly notify the Collateral Agent and the Pledgor
thereof.

Section 9.

Maintenance of Designated Accounts. In addition to the obligations of the
Securities Intermediary in Section 3 hereof, the Securities Intermediary agrees
to maintain the Designated Accounts as follows:

(i)

Notice of Sole Control. If at any time the Collateral Agent delivers to the
Securities Intermediary a notice of sole control in substantially the form set
forth in Exhibit A attached hereto (the “Notice of Sole Control”) with respect
to any Designated Account, the Securities Intermediary agrees that, after
receipt of such notice, it will take all instructions with respect to such
Designated Account solely from the Collateral Agent and cease taking
instructions from Pledgor, including, without limitation, instructions for
investment, distribution or transfer of any financial asset maintained in any
Designated Account. Permitting settlement of trades pending at the time of
receipt of such notice shall not constitute a violation of the immediately
preceding sentence.

(ii)

Voting Rights. Until such time as the Securities Intermediary receives a Notice
of Sole Control, the Pledgor, or an investment manager on behalf of the Pledgor,
shall direct the Securities Intermediary with respect to the voting of any
financial assets credited to any Designated Account.

(iii)

Statements and Confirmations. The Securities Intermediary will send copies of
all statements and other correspondence (excluding routine confirmations)
concerning any Designated Account or any financial assets credited thereto
simultaneously to each of the Pledgor and the Collateral Agent at the address
set forth in Section 11 hereof. The Securities Intermediary will provide to the
Collateral Agent, upon the Collateral Agent’s request therefor from time to time
and, in any event, as of the last business day of each calendar month, a
statement of the market value of each financial asset maintained in each
Designated Account. The Securities Intermediary shall not change the name or
account number of any Designated Account without the prior written consent of
the Collateral Agent.

(iv)

Bailee for Perfection. The Securities Intermediary acknowledges that, in the
event that it should come into possession of any certificate representing any
security or other assets held as financial assets in any of the Designated
Accounts, the Securities Intermediary shall retain possession of the same for
the benefit of the Collateral Agent and such act shall cause the Securities
Intermediary to be deemed a bailee for the Collateral Agent, if necessary to
perfect the Collateral Agent’s security interest in such securities or assets.
The Securities Intermediary hereby acknowledges its receipt of a copy of the
Security Agreement, which shall also serve as notice to the Securities
Intermediary of a security interest in collateral held by a bailee.



3




--------------------------------------------------------------------------------









Section 10.

Successors; Assignment. The terms of this Control Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors and permitted assignees.

Section 11.

Notices. Any notice, request or other communication required or permitted to be
given under this Control Agreement shall be in writing and deemed to have been
properly given when delivered in person, or when sent by telecopy or other
electronic means and electronic confirmation of error free receipt is received
or two days after being sent by certified or registered United States mail,
return receipt requested, postage prepaid, addressed to the party at the address
set forth below.

Pledgor:

SFBC International, Inc.,
[Address]
Attention:


Telecopy:


Telephone:




with copy to:

[                    ]
[Address]
Attention:


Telecopy:


Telephone:




Securities

Intermediary:

[                    ]
[Address]
Attention:


Telecopy:


Telephone:




Collateral

Agent:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention:
Telecopy:
Telephone:

Any party may change its address for notices in the manner set forth above.

Section 12.

Termination. The rights and powers granted herein to the Collateral Agent are
powers coupled with an interest and will be affected neither by the bankruptcy
of the Pledgor nor by the lapse of time. The obligations of the Securities
Intermediary hereunder shall continue in effect until (i) the security interests
of the Secured Parties with respect to the financial assets maintained in the
Designated Account(s) have been terminated and an Authorized Representative has
notified the Securities Intermediary of such termination in writing or
(ii) 30 days following the Securities Intermediary’s delivery of written notice
of such termination to the Pledgor and the Collateral Agent.



4




--------------------------------------------------------------------------------









Section 13.

Severability. If any term or provision set forth in this Agreement shall be
invalid or unenforceable, the remainder of this Agreement, other than those
provisions held invalid or unenforceable, shall be construed in all respects as
if such invalid or unenforceable term or provision were omitted.

Section 14.

Counterparts. This Control Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Control Agreement by signing and delivering one or
more counterparts.



5




--------------------------------------------------------------------------------









SFBC INTERNATIONAL, INC., as Pledgor







By: ____________________________________

Name:

Title:




UBS AG, STAMFORD BRANCH,
as Collateral Agent







By: ____________________________________

Name:

Title:







By: ____________________________________

Name:

Title:







[                                  ],

as Securities Intermediary







By: ____________________________________

Name:

Title:






S-1




--------------------------------------------------------------------------------









SCHEDULE I

Designated Account(s)












--------------------------------------------------------------------------------









EXHIBIT A

[Letterhead of UBS AG, Stamford Branch]

[Date]

[Securities Intermediary]
[Address]

Attention:

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in Section 9(i) of the Control Agreement Concerning Designated
Accounts dated as of [_________], 2004, by and among SFBC INTERNATIONAL, INC.
(“Pledgor”), us and you (the “Control Agreement”) (a copy of which is attached)
we hereby give you notice of our sole control over the financial assets
maintained in the Designated Account(s) referred to in the Control Agreement,
account numbers: ________________ (the “Specified Designated Accounts”). You are
hereby instructed not to accept any direction, instruction or entitlement order
with respect to financial assets maintained in the Specified Designated Accounts
from any person other than the undersigned.









--------------------------------------------------------------------------------









You are instructed to deliver a copy of this notice by facsimile transmission to
Pledgor.

Very truly yours,

UBS AG, STAMFORD BRANCH,
as Collateral Agent

By: ____________________________________

Name:

Title:




By: ____________________________________

Name:
Title:




cc: Pledgor









--------------------------------------------------------------------------------









EXHIBIT 5

[Form of]

CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS

This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control Agreement”),
dated as of [___________], 2004, by and among SFBC INTERNATIONAL, INC. (the
“Pledgor”), UBS AG, STAMFORD BRANCH (the “Collateral Agent”) and [             ]
(the “Bank”), is delivered pursuant to Section 3.4(b) of that certain amended
and restated security agreement (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”), dated as of
June 14, 2005, made by the Pledgor and each of the Guarantors listed on the
signature pages thereto in favor of UBS AG, STAMFORD BRANCH, as collateral
agent, as pledgee, assignee and secured party (the “Collateral Agent”). This
Control Agreement is for the purpose of perfecting the security interests of the
Secured Parties granted by the Pledgor in the Designated Accounts described
below. All references herein to the “UCC” shall mean the Uniform Commercial Code
as in effect from time to time in the State of New York. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Security Agreement.

Section 1.

Confirmation of Establishment and Maintenance of Designated Accounts. The Bank
hereby confirms and agrees that (i) the Bank has established for the Pledgor and
maintains the deposit account(s) listed in Schedule 1 annexed hereto (such
account(s), together with each such other deposit account maintained by the
Pledgor with the Bank collectively, the “Designated Accounts” and each a
“Designated Account”), (ii) each Designated Account will be maintained in the
manner set forth herein until termination of this Control Agreement, (iii) the
Bank is a “bank,” as such term is defined in the UCC, (iv) this Control
Agreement is the valid and legally binding obligation of the Bank and (v) each
Designated Account is a “deposit account” as such term is defined in Article 9
of the UCC.

Section 2.

Control. The Bank shall comply with instructions originated by the Collateral
Agent without further consent of the Pledgor or any person acting or purporting
to act for the Pledgor being required, including, without limitation, directing
disposition of the funds in each Designated Account. The Bank shall also comply
with instructions directing the disposition of funds in each Designated Account
originated by the Pledgor or its authorized representatives until such time as
the Collateral Agent delivers a Notice of Sole Control pursuant to Section 8(i)
hereof to the Bank.

Section 3.

Subordination of Lien; Waiver of Set-Off. The Bank hereby agrees that any
security interest in any Designated Account it now has or subsequently obtains
shall be subordinate to the security interest of the Collateral Agent. The funds
deposited into any Designated Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any person other than the Secured
Parties (except that the Bank may set off (i) all amounts due to the Bank in
respect of its customary fees and expenses for the routine maintenance and
operation of the Designated Accounts, including overdraft fees, and (ii) the
face amount of any checks or other items which have been credited to any
Designated Account but are subsequently returned unpaid because of uncollected
or insufficient funds).

Section 4.

Choice of Law. Both this Control Agreement and the Designated Account(s) shall
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Bank’s jurisdiction and the Designated Account(s) shall be governed by the law
of the State of New York.



1




--------------------------------------------------------------------------------









Section 5.

Conflict with Other Agreements; Amendments. As of the date hereof, there are no
other agreements entered into between the Bank and the Pledgor with respect to
any Designated Account or any funds credited thereto (other than standard and
customary documentation with respect to the establishment and maintenance of
such Designated Accounts). The Bank and the Pledgor will not enter into any
other agreement with respect to any Designated Account unless the Collateral
Agent shall have received prior written notice thereof. The Bank and the Pledgor
have not and will not enter into any other agreement with respect to control of
the Designated Accounts or purporting to limit or condition the obligation of
the Bank to comply with any orders or instructions with respect to any
Designated Account as set forth in Section 2 hereof without the prior written
consent of the Collateral Agent acting in its sole discretion. In the event of
any conflict with respect to control over any Designated Account between this
Control Agreement (or any portion hereof) and any other agreement now existing
or hereafter entered into, the terms of this Control Agreement shall prevail. No
amendment or modification of this Control Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all the parties hereto.

Section 6.

Certain Agreements.

(i)

The Bank has furnished to the Collateral Agent the most recent account statement
issued by the Bank with respect to each of the Designated Accounts and the cash
balances held therein. Each such statement accurately reflects the assets held
in such Designated Account as of the date thereof.

(ii)

The Collateral Agent has delivered to the Bank a list, signed by an authorized
representative, of the officers of the Collateral Agent authorized to give
approvals or instructions under this Control Agreement (the “Authorized
Representatives”) and the Bank shall be entitled to rely on communications from
any such authorized officers until the earlier of the termination of this
Control Agreement in accordance with the terms hereof and notification by an
Authorized Representative of a change in such list at any time.

Section 7.

Notice of Adverse Claims. Except for the claims and interest of the Secured
Parties and of the Pledgor in the Designated Account(s), the Bank on the date
hereof does not know of any claim to, or security interest in, any Designated
Account or in any funds credited thereto and does not know of any claim that any
person other than the Collateral Agent has been given control (within the
meaning of Section 8-106 of the UCC) of any Designated Account or any such
funds. If the Bank becomes aware that any person is asserting any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process or any claim of control) against any
funds in any Designated Account, the Bank will promptly notify the Collateral
Agent and the Pledgor thereof.

Section 8.

Maintenance of Designated Accounts. In addition to the obligations of the Bank
in Section 2 hereof, the Bank agrees to maintain the Designated Accounts as
follows:

(i)

Notice of Sole Control. If at any time the Collateral Agent delivers to the Bank
a notice of sole control in substantially the form set forth in Exhibit A
attached hereto (the “Notice of Sole Control”) with respect to any Designated
Account, the Bank agrees that, after receipt of such notice, it will take all
instruction with respect to such Designated Account solely from the Collateral
Agent and cease taking instructions from the Pledgor, including, without
limitation, instructions for distribution or transfer of any funds in any
Designated Account.

(ii)

Statements and Confirmations. The Bank will send copies of all statements and
other correspondence (excluding routine confirmations) concerning any Designated
Account



2




--------------------------------------------------------------------------------









simultaneously to the Pledgor and the Collateral Agent at the address set forth
in Section 10 hereof. The Bank will promptly provide to the Collateral Agent,
upon request therefor from time to time and, in any event, as of the last
business day of each calendar month, a statement of the cash balance in each
Designated Account. The Bank shall not change the name or account number of any
Designated Account without the prior written consent of the Collateral Agent.

Section 9.

Successors; Assignment. The terms of this Control Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors and permitted assignees.

Section 10.

Notices. Any notice, request or other communication required or permitted to be
given under this Control Agreement shall be in writing and deemed to have been
properly given when delivered in person, or when sent by telecopy or other
electronic means and electronic confirmation of error free receipt is received
or two days after being sent by certified or registered United States mail,
return receipt requested, postage prepaid, addressed to the party at the address
set forth below.

Pledgor:

SFBC International, Inc.
[Address]
Attention:


Telecopy:


Telephone:




with copy to:

[                    ]
[Address]
Attention:


Telecopy:


Telephone:




Bank:

[                       ]
[                       ]
[                       ]
Attention:
Telecopy:
Telephone:




Collateral

Agent:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention:
Telecopy:
Telephone:

Any party may change its address for notices in the manner set forth above.

Section 11.

Termination. The rights and powers granted herein to the Collateral Agent are
powers coupled with an interest and will be affected neither by the bankruptcy
of the Pledgor nor by the lapse of time. The obligations of the Bank hereunder
shall continue in effect until (i) the



3




--------------------------------------------------------------------------------









security interests of the Secured Parties with respect to the Designated
Account(s) have been terminated and an Authorized Representative has notified
the Bank of such termination in writing or (ii) 30 days following the Bank’s
delivery of written notice of such termination to the Collateral Agent and
Pledgor.

Section 12.

Severability. If any term or provision set forth in this Agreement shall be
invalid or unenforceable, the remainder of this Agreement, other than those
provisions held invalid or unenforceable, shall be construed in all respects as
if such invalid or unenforceable term or provision were omitted.

Section 13.

Counterparts. This Control Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Control Agreement by signing and delivering one or
more counterparts.



4




--------------------------------------------------------------------------------









[                              ]







By: ____________________________________

Name:

Title:




UBS AG, STAMFORD BRANCH,
as Collateral Agent







By: ____________________________________

Name:

Title:







By: ____________________________________

Name:

Title:




 [                              ],

as Bank




By: ____________________________________

Name:

Title:






S-1




--------------------------------------------------------------------------------









SCHEDULE 1

Designated Account(s)









--------------------------------------------------------------------------------









EXHIBIT A

[Letterhead of UBS AG, Stamford Branch]

[Date]

[Bank]
[Address]

Attention: _______________

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in Section 8(i) of the Control Agreement Concerning Designated
Accounts dated as of [________], 2004, by and among SFBC INTERNATIONAL, INC.
(“Pledgor”), us and you (the “Control Agreement”) (a copy of which is attached)
we hereby give you notice of our sole control over the Designated Account(s)
referred to in the Control Agreement, having account number(s):
___________________________________ (the “Specified Designated Accounts”). You
are hereby instructed not to accept any direction or instructions with respect
to the Specified Designated Accounts or any funds credited thereto from any
person other than the undersigned, unless otherwise ordered by a court of
competent jurisdiction.









--------------------------------------------------------------------------------









You are instructed to deliver a copy of this notice by facsimile transmission to
Pledgor.

Very truly yours,

UBS AG, Stamford Branch,
as Collateral Agent







By: ____________________________________

Name:

Title:







By: ____________________________________

Name:

Title:




cc: Pledgor










--------------------------------------------------------------------------------









EXHIBIT 6

[Form of]

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of June __, 2005, by SFBC INTERNATIONAL,
INC. (the “Borrower”) and each Guarantor listed on Schedule II hereto
(collectively, the “Original Guarantors,” together with the Borrower, the
“Pledgors”), in favor of UBS AG, STAMFORD BRANCH, in its capacity as collateral
agent pursuant to the Credit Agreement (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, Pledgors are party to an Amended and Restated Security Agreement of
even date herewith (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into Credit Agreement,
the Pledgors hereby agree with the Collateral Agent as follows:

Section 1.

Defined Terms. Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

Section 2.

Grant of Security Interest in Copyright Collateral. Each Pledgor hereby pledges
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the following Pledged Collateral of such Pledgor:

(i)

Copyrights of such Pledgor listed on Schedule I attached hereto; and

(ii)

all Proceeds of any and all of the foregoing (other than Excluded Property).

Section 3.

Security Agreement. The security interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interest granted
to the Collateral Agent pursuant to the Security Agreement and Pledgors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Copyrights made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

Section 4.

Termination. Upon the full performance of the Obligations, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgor an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights under this Copyright Security Agreement.

[signature page follows]




1




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

Very truly yours,

SFBC INTERNATIONAL, INC.







By: ____________________________________

Name:

Title:




[ORIGINAL GUARANTORS]1







By: ____________________________________

Name:

Title:

Accepted and Agreed:

UBS AG, STAMFORD BRANCH,
as Collateral Agent







By: _______________________

Name:

Title:







By: _______________________

Name:

Title:







———————

1

This document needs only to be executed by any Guarantor which owns a pledged
Copyright.



2




--------------------------------------------------------------------------------









SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

OWNER

REGISTRATION
NUMBER

TITLE

   




Copyright Applications:

OWNER

TITLE

  






3




--------------------------------------------------------------------------------









SCHEDULE II
to
COPYRIGHT SECURITY AGREEMENT
     ORIGINAL GUARANTORS      




NAME

ADDRESS

                          




4




--------------------------------------------------------------------------------









EXHIBIT 7

[Form of]

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of June __, 2005, by SFBC INTERNATIONAL,
INC. (the “Borrower”) and each Guarantor listed on Schedule II hereto
(collectively, the “Original Guarantors,” and together with the Borrower, the
“Pledgors”), in favor of UBS AG, STAMFORD BRANCH, in its capacity as collateral
agent pursuant to the Credit Agreement (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, Pledgors are party to an Amended and Restated Security Agreement of
even date herewith (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into Credit Agreement,
the Pledgors hereby agree with the Collateral Agent as follows:

Section 1.

Defined Terms. Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

Section 2.

Grant of Security Interest in Patent Collateral. Each Pledgor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in and to all of its right, title and interest in, to and
under all the following Pledged Collateral of such Pledgor:

(i)

Patents of such Pledgor listed on Schedule I attached hereto; and

(ii)

all Proceeds of any and all of the foregoing (other than Excluded Property).

Section 3.

Security Agreement. The security interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interest granted
to the Collateral Agent pursuant to the Security Agreement and Pledgors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Patents made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Patent Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

Section 4.

Termination. Upon the full performance of the Obligations, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgor an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patents under this Patent Security Agreement.

[signature page follows]




1




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

Very truly yours,

SFBC INTERNATIONAL, INC.







By: ____________________________________

Name:

Title:




[ORIGINAL GUARANTORS]2







By: ____________________________________

Name:

Title:




UBS AG, STAMFORD BRANCH,
as Collateral Agent

By:  _____________________

Name:

Title:




By:  _____________________

Name:

Title:




———————

2

This document needs only to be executed by any Guarantor which owns a pledged
Patent.



2




--------------------------------------------------------------------------------









SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

OWNER

REGISTRATION
NUMBER

NAME

   




Patent Applications:

OWNER

APPLICATION
NUMBER

NAME

   






3




--------------------------------------------------------------------------------









SCHEDULE II
to
PATENT SECURITY AGREEMENT
    ORIGINAL GUARANTORS     




NAME

ADDRESS

                          












4




--------------------------------------------------------------------------------









TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of June __, 2005, by SFBC INTERNATIONAL,
INC. (the “Borrower”) and each Guarantor listed on Schedule II hereto
(collectively, the “Original Guarantors,” together with the Borrower, the
“Pledgors”), in favor of UBS AG, STAMFORD BRANCH, in its capacity as collateral
agent pursuant to the Credit Agreement (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, PLEDGORS are party to an Amended and Restated Security Agreement of
even date herewith (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into Credit Agreement,
the Pledgors hereby agree with the Collateral Agent as follows:

Section 1.

Defined Terms. Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

Section 2.

Grant of Security Interest in Trademark Collateral. Each Pledgor hereby pledges
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the following Pledged Collateral of such Pledgor:

(i)

Trademarks of such Pledgor listed on Schedule I attached hereto;

(ii)

all Goodwill associated with such Trademarks; and

(iii)

all Proceeds of any and all of the foregoing (other than Excluded Property).

Section 3.

Security Agreement. The security interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interest granted
to the Collateral Agent pursuant to the Security Agreement and Pledgors hereby
acknowledge and affirm that the rights and remedies of the Trustee with respect
to the security interest in the Trademarks made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Trademark Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

Section 4.

Termination. Upon the full performance of the Obligations, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgor an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademarks under this Trademark Security Agreement.

[signature page follows]




1




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

Very truly yours,

SFBC INTERNATIONAL, INC.







By:




Name:

Title:




[ORIGINAL GUARANTORS]3







By:




Name:

Title:




Accepted and Agreed:

UBS AG, STAMFORD BRANCH,
as Collateral Agent







By: __________________

Name:

Title:







By: __________________

Name:

Title:







———————

3

This document needs only to be executed by any Guarantor which owns a pledged
Trademark.



2




--------------------------------------------------------------------------------









SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS




Trademark Registrations:

OWNER

REGISTRATION
NUMBER

TRADEMARK

   




Trademark Applications:

OWNER

APPLICATION
NUMBER

TRADEMARK

   






3




--------------------------------------------------------------------------------









SCHEDULE II
to
TRADEMARK SECURITY AGREEMENT
    ORIGINAL GUARANTORS     




NAME

ADDRESS

                          









4




--------------------------------------------------------------------------------









EXHIBIT 9

[FORM OF]

NOTICE TO BAILEE OF SECURITY INTEREST IN INVENTORY










CERTIFIED MAIL — RETURN RECEIPT REQUESTED




[          ], 200[ ]

TO:

[Bailee’s Name]


[Bailee’s Address]

Re:

SFBC INTERNATIONAL, INC.

Ladies and Gentlemen:

In connection with that certain Amended and Restated Security Agreement, dated
as of December [ ], 2004 (the “Security Agreement”), made by SFBC INTERNATIONAL,
INC., the Guarantors party thereto and UBS AG, Stamford Branch (“UBS”) as
Collateral Agent, we have granted to UBS a security interest in substantially
all of our personal property, including our inventory.

This letter constitutes notice to you, and your signature below will constitute
your acknowledgment, of UBS’s continuing first priority security interest in all
goods with respect to which you are acting as bailee. Until you are notified in
writing to the contrary by UBS, however, you may continue to accept instructions
from us regarding the delivery of goods stored by you.

Your acknowledgment also constitutes a waiver and release, for UBS’s benefit, of
any and all claims, liens, including bailee’s liens, and demands of every kind
which you have or may later have against such property (including any right to
include such property in any secured financing to which you may become party).

In order to complete our records, kindly have a duplicate of this letter signed
by an officer of your company and return same to us at your earliest
convenience.

Receipt acknowledged, confirmed and
approved:

Very truly yours,

[BAILEE]

[APPLICABLE PLEDGOR]

By:




Name:




Title:




By:




Name:




Title:




cc:

UBS AG, Stamford Branch










